145 F.3d 1336
2 Cal. Bankr. Ct. Rep. 30
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Richard L. BORUN, Debtor.Richard L Borun, Appellant,v.Sandra Powell, Appellee.
Nos. 97-56368, CC-96-02053-HJO.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 1998.2Decided May 22, 1998.

MEMORANDUM1
Appeal from the Ninth Circuit Bankruptcy Appellate Panel Hagan, Jones, and Ollason, Bankruptcy Judges, Presiding.
Before SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.


1
Chapter 11 debtor Richard L. Borun appeals pro se the Bankruptcy Appellate Panel's refusal to reconsider its dismissal for failure to prosecute of his appeal from the bankruptcy court order granting creditor Susan Powell relief from the automatic stay.  The BAP dismissed due to Borun's failure to comply with its notice of deficiency ordering him to file a designation of record, a statement of issues, and a transcript order notice pursuant to Bankruptcy Rule 8006.  We affirm.


2
In a letter, which the BAP construed as a motion for reconsideration, Borun contended that he did not comply with the notice of deficiency because he had difficulties with mail delivery.  Borun does not allege that the BAP mailed the notice to an incorrect address nor was the notice ever returned to the BAP.  We conclude, therefore, that the BAP did not err in refusing to reconsider its dismissal of Borun's appeal.  Id.3


3
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a); 9th Cir.R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


3
 We agree with appellee that this court should not consider the transcripts of bankruptcy court proceedings, which Borun has lodged with this court, but which the BAP never considered